Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Application filed July 02, 2020.
Claims 1-20 are pending.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 02, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 1 is a method claim for receiving statistical artefacts, instantiating a reconstructed database table, finding metrics; however, the claims appear to be mere information of data, which is not one of the four categories of invention. Dependent claims, 2-14, do not remedy the deficiency of the independent claim and are rejected under the same rationale.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 20 recites “one or more computer-readable media” having encoded thereon computer-executable instructions. The specification of the present application states “stored in a computer readable media, which can be transitory or non-transitory” (see Paragraph 0083). Such a blatant recitation of the media capable of being transitory media encompasses non-statutory subject matter that is unpatentable under 35 U.S.C. 101. 

Claims 1-3, 15, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 and the other independent claim 15, is drawn to receiving statistical artefacts representing an original database table, the original database table comprising original values arranged in a plurality of rows and a plurality of columns; and instantiating a reconstructed database table based on the statistical artefacts, the reconstructed database table comprising reconstructed values arranged in at least a subset of the plurality of columns of the original database table; wherein the statistical artefacts comprise first metrics characterizing distributions of row-based sequences of the original values and second metrics characterizing distributions of the first metrics; wherein distributions of row-based sequences of the reconstructed values in the reconstructed database table are consistent with the first metrics, and meta-distributions of row-based sequences of the reconstructed values in the reconstructed database table are consistent with the second metrics.
The claims fall within the “Mental Processes” grouping of abstract ideas. Specifically, the limitations of receiving statistical artefacts representing an original database table, the original database table comprising original values arranged in a plurality of rows and a plurality of columns; and instantiating a reconstructed database table based on the statistical artefacts, the reconstructed database table comprising reconstructed values arranged in at least a subset of the plurality of columns of the original database table; wherein the statistical artefacts comprise first metrics characterizing distributions of row-based sequences of the original values and second metrics characterizing distributions of the first metrics; wherein distributions of row-based sequences of the reconstructed values in the reconstructed database table are consistent with the first metrics, and meta-distributions of row-based sequences of the reconstructed values in the reconstructed database table are consistent with the second metrics, discussed above, as claimed, is a process that covers performance of the limitations in the mind, or with pen and paper, but for the recitation of generic computer components (i.e., computer, processor) because a user can mentally, or with pen and paper, observe, evaluate, and make judgements to determining reconstructed values for a reconstructed database table.
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements (i.e., computer, processor) that are recited at a high-level of generality (e.g., as a generic computer or as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See 2106.05(d) (II). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are merely drawn to insignificant extra-solution activity. Mere instructions to apply an exception using a generic computer component or insignificant extra-solution is not significantly more than the judicial exception.
The dependent claims 2, 3, and 19, depend on a rejected parent claim and do not cure its deficiencies.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunswig (U.S. Patent Application No. 2015/0100946) in view of Bitar (U.S. Patent No. 10,031,936).

Regarding Claim 1, Brunswig discloses a computer-implemented method comprising: 
receiving statistical artefacts representing an original database table, the original database table comprising original values arranged in a plurality of rows and a plurality of columns (par [0039], [0043], Brunswig – wherein an object includes database tables); and 
instantiating a reconstructed database table based on the statistical artefacts, the reconstructed database table comprising reconstructed values arranged in at least a subset of the plurality of columns of the original database table (par [0039], [0043], Brunswig); 
wherein the statistical artefacts comprise first metrics characterizing distributions of row-based sequences of the original values and second metrics characterizing distributions of the first metrics (col.2, lines 57-65, Bitar); 
wherein distributions of row-based sequences of the reconstructed values in the reconstructed database table are consistent with the first metrics, and meta-distributions of row-based sequences of the reconstructed values in the reconstructed database table are consistent with the second metrics (col.7, lines 13-39, Bitar).

Regarding Claim 2, the combination of Brunswig in view of Bitar, disclose the method of claim 1, wherein at least some of the reconstructed values in the reconstructed database table are different from the corresponding original values in the original database table (par [0031], Brunswig – realistic versus mock applications can look very different, as well as having different values).

Regarding Claim 3, the combination of Brunswig in view of Bitar, disclose the method of claim 1, wherein: the original database table comprises a first original database table that is related to at least a second original database table by a foreign key; the reconstructed database table is a first reconstructed database table; a second reconstructed database table is reconstructed based on statistical artefacts representing the second original database table; and a foreign key relationship between the first original database table and the second original database table is preserved in the first reconstructed database table and the second reconstructed database table (col.2, lines 57-65 and col.7, lines 1-12, Bitar - For example, if a table T2 has a foreign key to a table T1's primary key or if an intra-database constraint exists among these two tables, a newly generated record in T2 can reference a given record that is randomly chosen (i.e., existing) record in T1…if the given table comprises any key 54 configured as a foreign key, then in a second identification step 74, data fabrication module 42 identifies one or more parent table/child table tuples in database 26 that are at or above the given table).

Claim 15 contains similar subject matter as claim 1 above; and is rejected under the same rationale.

Claim 19 contains similar subject matter as claim 3 above; and is rejected under the same rationale.

Allowable Subject Matter
Claims 4-14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the statistical artefacts are calculated from a path tree constructed from row-value-paths associated with the original values in the original database table; wherein the path tree comprises a root and path-mark-nodes connected by edges, the path-mark-nodes being arranged in a plurality of layers corresponding to the plurality of columns in the original database table; wherein a path-mark-node in a layer defines a distinct row-value-path traversing from the root to the path-mark-node; and wherein an edge connecting two path-mark-nodes comprises a path-count representing a count of row-value-paths traversing the two path-mark-nodes.
Claim 20 is allowed; once the 101 rejections above are corrected.


Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
May 21, 2022


/CHELCIE L DAYE/Primary Examiner, Art Unit 2161